ORDER
On recommendation of the Judiciary Commission of Louisiana, and considering the response thereto filed by Judge Allen A. Krake,
IT IS ORDERED, ADJUDGED AND DECREED that Judge Allen A. Krake, Judge of the Thirty-Fifth Judicial District Court for the Parish of Grant, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
IT IS FURTHER ORDERED that Exhibits 7 and 8 appended to the Judiciary Commission’s recommendation shall be maintained under seal. The parties shall not be prohibited from referring to the sealed records in any documents hereinafter filed with the Judiciary Commission or this court. In all other respects, respondent’s request to seal the record of these proceedings is denied.
This order shall be effective immediately.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana